Title: To John Adams from John Quincy Adams, 10 January 1826
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 10. January 1826.
				
				The enclosed papers numbered 1. and 2. are copies1 Of a Letter from Mr Bassett, Chairman of a Committee of the House of Representatives of the United States to me.2 Of a Letter from Mr G. W. P. Custis to him, enclosed by him in his own Letter to me, and referred to in it.I am to request you to have the goodness to state, whether your recollection coincides with that of Mr Custis, with reference to the circumstances to which he alludes.I am, Dear Sir, ever affectionately and dutifully your’s
				
					John Quincy Adams.
				
				
			